Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on May 10, 2021. Claims 1-8, 11-17 are pending in the application. Claims 1-3 are being withdrawn and claims 4-8, 11-17 are being examined herein. 

Status of Objections and Rejections
The rejection of claim 9 and 10 is obviated by applicant’s cancellation. 
All rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application No. 14/822,956, which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that infra.
Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).

Election/Restrictions
Applicant’s election of Group III, claims 4-8, 11-17 in the reply filed on March 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings were received on October 15, 2020.  Fig. 10 is acceptable. Figs. 19A-19C are unacceptable. The axis and measurement letters and numbers remain illegible. 
The drawings are objected to because Figs. 19A-19C are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 


Priority
The instant invention claims priority back via a continuation-in-part to App. No. 14/822,956 and App. No. 13/470,870. However, the claim 12 of the instant invention recites "an electrode flow chamber in which the ground electrode is disposed and configured to conduct fluid past the ground electrode, the electrode flow chamber positioned separately from and in fluid communication with the capillary tip flow chamber, wherein a highest point of the electrode flow chamber is lower than a lowest point of the capillary tip flow chamber". These features were not set forth in any preceding disclosures until the disclosure of App. No. 15/677,535 filed on 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the motion control system in claim 4 and the detector in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeke et al. (US 2013/0292250) and further in view of Inaba et al. (US 2005/0067285).
Regarding claim 12, Boeke discloses the subject matter of claim 4 from which claim 12 depends.  See supra regarding discussion of where parent patents were deemed to be prior art against examined applications despite a claim of priority to those parent patents. 
(reservoir 20, para. [0034]), the capillary reservoir comprising: a capillary tip flow chamber in which the at least 12 capillary tips are disposed, the capillary tip flow chamber configured to conduct fluid past the at least 12 capillary tips (the capillary reservoir tip 91, in which all capillaries (in this case 12) are threaded through a single hole. For 96 capillary arrays, capillaries are threaded in groups of 12 in the capillary reservoir tip 79. The capillaries are held in place in the reservoir tip 91 with an adhesive, para. [0042]); a ground electrode (electrode for attachment to ground 135, para. [0044]).
Boeke fails to teach comprising a capillary reservoir, the capillary reservoir comprising: a capillary tip flow chamber in which the at least 12 capillary tips are disposed, the capillary tip flow chamber configured to conduct fluid past the at least 12 capillary tips (the capillary reservoir tip 91, in which all capillaries (in this case 12) are threaded through a single hole. For 96 capillary arrays, capillaries are threaded in groups of 12 in the capillary reservoir tip 79. The capillaries are held in place in the reservoir tip 91 with an adhesive, para. [0042]).; a ground electrode (electrode for attachment to ground 135, para. [0044]); 
Boeke is silent with respect to an electrode flow chamber in which the ground electrode is disposed and configured to conduct fluid past the ground electrode, the electrode flow chamber positioned separately from and in fluid communication with the capillary tip flow chamber, wherein a highest point of the electrode flow chamber is lower than a lowest point of the capillary tip flow chamber.
Inaba ‘285 teaches a capillary reservoir (Fig. 1, paras. [0028], [0029], connector unit 5, gel block 4 to the multi-capillary array 1 and buffer solution 12 and a second buffer container 11-7), comprising:   a capillary tip flow chamber  (Fig. 1, para. [0029], connector unit 5 is formed, which is connected to the gel block 4 to move the isolation medium from the gel block 4 to the multi-capillary array 1),  the capillary tip flow chamber configured to conduct fluid past the capillary tips (Fig. 1, para. [0029],  a connector unit 5 is formed, which is connected to the gel block 4 to move the isolation medium from the gel block 4 to the multi-capillary array 1); an electrode (Fig. 1, ground electrode 7, para. [0028]); and an electrode flow chamber in which the electrode is disposed and configured to conduct fluid past the electrode (buffer solution 12 for immersing the ground electrode 7 and the gel block 4, a second buffer container 11-7 for containing the ground electrode 7 for the ground electrode 7, para. [0028], Fig. 1), the electrode flow chamber separate from and in fluid communication with the capillary tip flow chamber (Fig. 1), wherein a highest point of the electrode flow chamber is lower than a lowest point of the capillary tip flow chamber (as shown in Fig. 1 the buffer chamber 11-7 is lower than lowest point of connection block 5).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the system of Boeke to include and an electrode flow chamber in which the electrode is disposed and configured to conduct fluid past the electrode, the electrode flow chamber separate from and in fluid communication with the capillary tip flow chamber, wherein a highest point of the electrode flow chamber is lower than a lowest point of the capillary tip flow chamber as taught by Inaba because such an arrangement was recognized as appropriate for flow in a multiplex electrophoresis system. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 4-8, 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 10-16 of copending Application No. 16,007,122 in view of Kennedy et al. (US 7,534,335).  Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 4-8, 11-17 of the present invention are drawn an ultraviolet light absorption-based multiplex capillary electrophoresis system comprising the console including a capillary array, power supply, drawers, motion control system and control device of App. No. 16/007,122. Kennedy describes a detector 26 as part of an absorbance-based capillary electrophoresis system (see Fig. 1 and col. 5, lines 16-22 thereof), and provides examples of detectors such as PDAs and CCDs (see col. 2, lines 17-30 thereof). It would have been obvious to one of ordinary skill in the art at the effective filing date to utilize the console of App. No. 16,007,122 with a detector 26 as part of an absorbance-based capillary electrophoresis system (see Fig. 1 and col. 5, lines 16-22 thereof) as suggested by Kennedy in order to take optical measurements. his is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant’s arguments have been considered but are moot in light of new grounds for rejection. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795